Title: To James Madison from George William Erving, 6 January 1808
From: Erving, George William
To: Madison, James


No 3.Private
Duplicate
Dear Sir,
Madrid Jany 6th. 1808

My last official letter (dated Decr. 28) communicated the arrangement made by Coll. Lear with the dey of Algiers, the one previous, (that of Decr. 22) was upon several subjects & the unofficial letter which accompanied it related principally to the affairs of Portugal, & the relations between this country & france.
It appears that the Emperor of France his decree dated under 17 Decr. was published instantly on Receiving the British decree to which it refers; it woud surely have been most judicious not to have proceeded with such rapidity, to have attended the effect which the british measure was likely to produce in our country.  The same delays & difficulties have not been made here to the adoption of the Emperors views on this occasion, as were experienced on the issuing the first blockade decree;  have been assumed as soon as Received, & special care has been taken that there shoud be nothing Equivocal in the mode.  This alacrity arises from the apprehension (no longer a mystery or matter of concealment) which this government feels for its own security.  The affair of the marriage is suspended; tho Portugal is occupied still an immense number of french troops is pouring into this country, & they extend themselves even to the passes of the mountains of Castile: The Queen of Etruria who as is stated abdicated her throne in virtue of a convintion made at Paris, & by that convintion was Secured an indemnity in Portugal; has not yet received Such indemnity, & remains at present only an Infanta of Spain; the King who was also by the same convention promised another part of Portugal, for the purpose of establishing in it the prince of peace, has not yet had his portion set off to him; The Emperor tho Returned to Paris is most unquestionably coming as far as Bourdeaux, & it is beleived Bayonne; it may be further.
The part of Portugal said to be destined for the Prince of Peace is Algarvia, & this beleif is supported by the circumstance of that province being actually occupied  by Spanish troops.
The number of french troops actually entered  here by way of Bayonne, above what I have specified in former letters; is I think about 80.000; a marshall of france commands the last portion which has arrived; & prince Murat being at Bourdeaux it may be expected that he will come also; It does not appear that any troops have Entered as yet by way of Catalonia.
The Queen of Etruria has been continually expected here, & the necessary relays to bring her from Barcelona have been sent; yet, by fresh advices she was still at Milan. The kingdom of Italy has been extended by the addition of some parts of Tuscany, & the Emperor has declared the Vice Roy Prince Eugene Beauharnois (son of the Empress) heir to that throne, & has created him prince of Venice; this arrangement so far from discouraging, perhaps rather confirms the report referred to in my letter of Decr. 10.  Meltzi is created duke of  Venice  Lucien Buonaparte had an interview with his brother, so that no longer doubt is Entertained of the reconciliation mentioned in a former letter, but that a suitable provision will be made for him  I have heard (but nothing can be wholly Relied on) that the Emperors mother will be made Queen of Rome & Lucien her successor  With sincere Respect & Esteem I am Dear Sir Your very obliged & obt. St.

George W Erving


PS
You will be struck with the omission of Some important words in this spanish translation of the french decree. In the 3d. Article the words "ou allant en Angleterre ou dans les colonies anglaises ou dans les pays occupes par les troupes anglaises ."  But this in all probability is attributable only to their not being used to do things in such a hurry.

GWE



The omission referred to is the more curious as the same Madrid Gazette which contains the spanish decree contains also the french; in the translation of which no omission is made.  I send the whole gazette as you will find in it the interesting news from Italy hereinbefore referred to.

GWEJany. 8.



